            Case 1:18-cv-01551-ESH Document 79 Filed 03/04/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

     vs.                                             Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                    Defendants.


                                 DEFENDANTS’ STATUS REPORT

        In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report.

        1. The Court ordered Defendants to file bi-weekly status reports with any updates

regarding the Army’s policy on administrative separation procedures applicable to Delayed

Entry Program (“DEP”) and Delayed Training Program (“DTP”) members, as well as any

intention to separate any DEP or DTP member in accordance with this policy. Order (ECF No.

23) at 2.

        2. In accordance with the Court’s Order entered on October 17, 2018 (ECF No. 46), on

October 31, 2018, Defendants filed a copy of the Army’s new policy memorandum dated

October 26, 2018 (ECF No. 50-1) on administrative separation procedures applicable to

members of the DEP and DTP who received or will receive an unfavorable Military Service

Suitability Determination (“MSSD”).

        3. As of the date of this report, no administrative separations have been initiated in

accordance with the October 26, 2018 policy memorandum.
         Case 1:18-cv-01551-ESH Document 79 Filed 03/04/19 Page 2 of 3



       4. The Army has offered reinstatement for the purpose of receiving the administrative

due process described in paragraph 5 of the October 26, 2018 policy memorandum to former

members of the DEP and DTP who were discharged or separated before July 20, 2018 due to an

unfavorable MSSD resulting from a documented Counterintelligence concern.

       5. In accordance with paragraph 3 of the October 26, 2018 policy memorandum, on

January 3, 2019, the Army sent out the first group of notifications to individuals who received

unfavorable Military Service Suitability Recommendations (“MSSRs”). The Army received

inquiries from some MAVNIs requesting further information in reference to the notifications

they received. The Army will provide an appropriate response to each inquiry and give each

MAVNI sufficient time to submit their responsive matters after the Army responds to their

request for more information.

       6. The Army anticipates notifying additional MAVNIs in the coming weeks.

       7. No MAVNI who is subject to the October 26, 2018 memorandum will be separated

prior to being afforded the process outlined therein.

Dated: March 4, 2019                          Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney
                                              for the District of Columbia

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         BY: /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             roberto.martens@usdoj.gov

                                              Attorneys for Defendants

                                                 2
 
         Case 1:18-cv-01551-ESH Document 79 Filed 03/04/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on this 4th day of March 2019, I served the foregoing Defendants’ Status

Report upon counsel for Plaintiffs by filing said document using the Court’s Electronic Case

Filing System.

Dated: March 4, 2019                         /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             roberto.martens@usdoj.gov

                                             Attorney for Defendants




 




                                                3
 
